EXHIBIT 10.41

TELTRONICS, INC.


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


          THIS AMENDED AND RESTATED AGREEMENT ("Agreement") made as of October
21, 2005 by and between TELTRONICS, INC., a Florida corporation (the "Company")
having its principal place of business at 2150 Whitfield Industrial Way,
Sarasota, Florida 34243, and Ewen R. Cameron (the "Employee") currently residing
at 4243 Escondito Circle, Sarasota, Florida 34238.

BACKGROUND INFORMATION

          The Company wishes to secure the continued employment services of the
Employee for a definite period of time and upon the particular terms and
conditions hereinafter set forth. Employee and the Company previously entered an
Employment Agreement as of January 1, 1995, amended and restated as of May 1,
1999, and amended and restated as of August 31, 2001, which Employee and the
Company now intend to amend and restate by execution of this Agreement. The
Employee is willing to continue to be so employed. Accordingly, Employee and the
Company agree as follows:

OPERATIVE PROVISIONS

          1.           Employment and Term.

                      The Company hereby employs Employee and the latter hereby
accepts employment by the Company for the period commencing January 1, 2006 and
expiring December 31, 2016, which employment shall be automatically extended for
a successive five (5) year period at the option of the Employee exercisable by
written notice to the Company at least ninety (90) days prior to December

-1-

--------------------------------------------------------------------------------

31, 2016, unless it is terminated during the pendency of any such period,
whether initial or extended, by the occurrence of one of the events described in
paragraph 8 of this Agreement.

           2.           Duties.

                      During the term of this Agreement, whether initial or
extended, the Employee shall render to the Company services as Chief Executive
Officer and President, and shall perform such duties as may be designated by and
subject to the supervision of the Company's Board of Directors, and shall serve
in such additional capacities appropriate to his responsibilities and skills as
shall be designated by the Company, through action of its Board of Directors.
During such period, the Employee shall devote such attention, time and energies
to the business and affairs of the Company (subject to the terms of paragraph 4
below) and will use his best efforts to promote the interests and reputation of
the Company; provided that he may pursue such non-competitive activities as do
not materially interfere with the performance of his obligations hereunder. Any
question of interpretation which may arise under the preceding provision shall
be resolved by majority decision of the Company's Board of Directors. During the
term of this Agreement, without his written consent, the Company shall not
require Employee to perform services at any location other than headquarters of
the Company located in Sarasota, Florida.

           3.           Compensation.

                      For the services to be rendered by the Employee under this
Agreement the Company shall pay him, while he is rendering such services and
performing his duties hereunder, and the Employee shall accept as full payment
for such service, a base compensation of $400,000 per year (as of January 1,
2006) (inclusive of any amounts subject to employment related withholding

-2-

--------------------------------------------------------------------------------

requirements), payable in arrears in equal installments on the last business day
of each month occurring during the period of employment or otherwise as the
parties may agree. Such base compensation shall be increased on the first day of
January of each year. The next increase shall occur on January 1, 2007 by
Twenty-Five Thousand Dollars ($25,000), and may from time to time be
supplemented by discretionary bonuses or other benefits payable from time to
time, all as determined by action of the Company's Board of Directors. The
Company shall have the right to pay the increases in base compensation and any
discretionary bonus in the form of securities of the Company or any of its
subsidiaries with the written approval of the Employee.

                      In addition to the compensation described in this
paragraph, Employee shall be eligible to participate in any stock option plan
that may be adopted by the Company from time to time. In the event of change of
control or the Employee's termination, any outstanding or already granted stock
options that the Employee may have received from the Company shall be deemed to
be fully vested as of the signing of this Agreement. In lieu of paying the
applicable Exercise Price by legal tender, check or wire transfer, the Employee
may elect to receive, upon any exercise of his stock options, that number of
Option Shares equal to the quotient obtained by dividing:

(A-B)(X) by (A), where: A = the Fair Market Value of a share of Common Stock on
the date of the exercise; B = the Exercise Price for a share of Common Stock; X
= the number of Option Shares (equal to or less than the number of Option Shares
then issuable hereunder) as to which this cashless payment is being exercised.





-3-

--------------------------------------------------------------------------------

           4.           Vacation; Fringe Benefits; Reimbursement of Expenses.

                      The Employee shall be entitled to five (5) weeks of fully
paid vacation annually during the initial and each extended term of this
Agreement. He shall be entitled to receive monetary or other valuable
consideration for vacation time to which he is entitled but does not take
provided he takes such compensation within that given vacation period year. At
the Employee's discretion he shall notify the Company as to whether or not he
intends to take his full vacation time or request the Company to pay monetary
value for unused time. If he fails to do so by the end of the year, the vacation
time is lost and the Employee cannot receive monetary compensation after
December 31st of any given year. The timing of vacation periods shall be within
the discretion of the Company, reasonably exercised so as not to unnecessarily
inconvenience the Employee.

                      During this period of employment hereunder, the Employee
shall further be entitled to (a) such leave by reason of physical or mental
disability or incapacity and to such participation in medical and life
insurance, pension benefits, disability and other fringe benefit plans as the
Company makes generally available to all of its executive employees from time to
time; (b) reimbursement for all normal and reasonable expenses necessarily
incurred by him in the performance of his obligations hereunder, subject to such
reasonable substantiation requirements as may be imposed by the Company; and (c)
a luxury automobile suitable for Employee as an executive officer of the
Company, all costs of which including specifically but not exclusively
acquisition, maintenance, insurance and operation shall be paid by the Company.

          5.            Proprietary Interests.

-4-

--------------------------------------------------------------------------------

                      During and after the expiration of his term of employment
with the Company, the Employee shall not communicate or divulge to, or use for
the benefit of, any individual, association, partnership, limited partnership,
trust, corporation or other entity except the Company, any proprietary
information of the Company received by the Employee by virtue of such
employment, without being in receipt of the Board of Directors of the Company's
written consent to do so.

          6.           Restrictive Covenant.

                      During the term of his employment hereunder, the Employee
shall not, directly or indirectly, engage in or become an owner of, render any
service to, enter the employment of, or represent or solicit for any business
which competes with any activity of the Company conducted at any time during the
Employee's period of employment and which is located or active in any country in
which the Company shall maintain or intend to maintain any activity. The parties
expressly agree that the duration and geographical area of this restrictive
covenant are reasonable.

                      This covenant shall be construed as an agreement
independent of any other provision herein, and the existence of any claim or
cause of action of the Employee against the Company regardless of how arising,
shall not constitute a defense to the enforcement by the Company of its terms.
If any portion of the covenant is held by a court of law to be unenforceable
with respect either to its duration or geographical area, for whatever reason,
it shall be considered divisible both as to time and geographical area, so that
each month of the specified period shall be deemed a separate period of time and
each country or political subdivision thereof a separate geographical area,
resulting in an intended requirement that the longest lesser period of time or
largest lesser geographical area found by such court to be a reasonable
restriction shall remain an effective

-5-

--------------------------------------------------------------------------------

restrictive covenant, specifically enforceable against the Employee.

                      Notwithstanding any statement contained in this paragraph
6 to the contrary, legal or beneficial ownership by the Employee of a less than
five percent (5%) interest in a competitive corporation at least one class of
capital stock of which is publicly traded on a national or regional stock
exchange or by means of an electronic interdealer quotation system, shall not be
deemed to constitute a breach by the Employee of the terms hereof.

          7.           Remedies for Breach of Employee's Obligations.

                      The parties agree that the services of the Employee are of
a personal, specific, unique and extraordinary character and cannot be readily
replaced by the Company. They further agree that in the course of performing his
services, the Employee will have access to various types of proprietary
information of the Company, which, if released to others or used by the Employee
other than for the benefit of the Company, in either case without the Company's
consent, could cause the Company to suffer irreparable injury. Therefore, the
obligations of the Employee established under paragraphs 5 and 6 hereof shall be
enforceable both at law and in equity, by injunction, specific performance,
damages or other remedy; and the right of the Company to obtain any such remedy
shall be cumulative and not alternative and shall not be exhausted by any one or
more uses thereof.

          8.           Modification and Termination.

                     a.   Modification.  This Agreement may be amended or
modified only with the mutual written consent of the parties, and in its present
form comprises the entire agreement between the parties.

                      b.   Termination - General.    This Agreement is subject
to termination prior to the

-6-

--------------------------------------------------------------------------------

expiration of its initial or any extended term:  (i) if by the Employee, upon
delivery to the Company of written notice of such intention;(ii) if by the
Company, upon the occurrence of the complete discontinuance of the Company's
activities; and (iii) in the event that the Company is sold, merged or there is
a change of control with any person, persons or entity, the Employee shall have
the right to terminate this contract and receive all compensation due to the
Employee including all of his future salary and benefits that would have been
due him under this Agreement shall be paid in full on or before the closing date
of said sale, merger or change of control. The amount due will be equal to the
amount calculated by the compensation at full salary and benefits, including
salary, medical expense, auto allowance and vacation that the Employee would
have received if the contract was to have gone to its full term with no discount
or offsets relating to timing or any other reason.

                      c.   By Death or Disability.  In the event of the
Employee's death, his annual compensation including all increases and benefits
will continue to be paid to his Beneficiary following his death to the full term
of this Agreement. In the event of disability, the Employee shall be paid his
annual compensation including all annual increases and benefits on a continual
basis to the full term of this Agreement and all possible extensions; and
thereafter, until he either returns to full-time service, he shall be treated as
being on an authorized leave of absence with full pay and benefits.

                      d.   For Cause.  In the event of a unanimous decision by
the Board of Directors (excluding Employee), reasonably exercised, to terminate
Employee's employment due to (i) violation by Employee of paragraph 5 and/or 6
of this Agreement; or (ii) his conviction by a court of competent jurisdiction
of any act involving moral turpitude related to his employment by the

-7-

--------------------------------------------------------------------------------

Company; then, upon termination, he shall be entitled to receive full pay in an
amount equal to the remaining time left on his contract to the full term at his
annual compensation including all annual increases plus benefits. As a condition
precedent to the Company's right to terminate this Agreement on the basis of
clause (ii), it must be able to demonstrate that the Employee has been furnished
with a copy of and approved in writing, the By-Law provision, or of the policy,
standard or regulation, which he is being accused of having violated, at a time
prior to the alleged commission of the violation. In any event, the Employee is
entitled to full pay and benefits to the end of the full term of this Agreement
(December 31, 2016).

                      e.   Payment of Termination Compensation; Continued
Effectiveness of Certain Obligations.  Any compensation due the Employee as a
result of the termination of his employment status under this Agreement shall be
paid in the same manner as if the Employee was still employed by the Company
without regard to, set-off or reduction by reason of Employee's compensation for
services or otherwise from any other source or party. No termination or
expiration of this Agreement whether consummated by action of either party or by
operation of the terms hereof, shall relieve the Employee from his continued
performance of the obligations established under paragraphs 5 and 6 hereof.

                      f.   Life and Disability Coverage.  If termination of this
Agreement is due to any reason other than death, the Employee shall have the
right to purchase any policy of insurance on his life or insuring against his
disability which is owned by the Company, the exercise of which right shall be
made by written notice furnished to the Company within thirty (30) days
subsequent to the date of termination. The purchase price of each policy of life
insurance shall be the sum of its

-8-

--------------------------------------------------------------------------------

interpolated terminal reserve value (computed as of the closing date) and the
proportional part of the gross premium last paid before the closing date which
covers any period extending beyond that date; or if the policy to be purchased
shall not have been in force for a period sufficient to generate an interpolated
terminal reserve value, the price shall be an amount equal to all net premiums
paid as of the closing date. The purchase price of each disability income policy
shall be the sum of its cash value and the proportional part of the gross
premium last paid before the closing date which covers any period extending
beyond that date. The purchase of any insurance policy by the Employee shall be
closed as promptly as may be practicable after the giving of notice, in no event
to exceed thirty (30) days thereafter.

          9.            General Provisions.

                     a.   Nonassignability.  Neither this Agreement nor any
right or interest hereunder shall be assignable by the Employee, his Beneficiary
or his legal representatives except as otherwise expressly provided herein.

                     b.   Enforceability.  If any term or condition of this
Agreement shall be adjudged invalid or unenforceable to any extent or in any
application by a court of competent jurisdiction, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected thereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.

                     c.   Notice.  All notices or other communications required
or permitted to be furnished pursuant to this Agreement shall be in writing and
shall be deemed properly furnished if hand delivered, mailed from within the
United States by certified or registered mail, or sent by

-9-

--------------------------------------------------------------------------------

prepaid telegram to the recipient party at the address appearing in the preamble
to this Agreement or to such other address as any such party may have designated
by like notice forwarded to the other party hereto. Change of address notices
shall be deemed given when received. All other notices shall be deemed given
when mailed, telegraphed or hand delivered.

                     d.   Jurisdiction; Application of Florida Law; Venue.  The
parties agree that, irrespective of any wording that might be construed to be in
conflict with this paragraph, this Agreement is one for performance in Florida.
The parties to this Agreement agree that they waive any objection,
constitutional, statutory or otherwise, to a Florida court's exercising
jurisdiction of any dispute between them. By entering into this Agreement, the
parties, and each of them understand that they might be called upon to answer a
claim asserted in a Florida court. This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Florida. Venue shall be deemed located in Manatee County,
Florida.

                     e.   Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

                     f.   Binding Effect.  Subject to paragraph 10(a) of this
Agreement, each of the provisions and agreements herein contained shall be
binding upon and enure to the benefit of the personal representatives, devisees,
heirs, successors, transferees and assigns of the respective parties hereto.

                     g.   Beneficiary.  As used herein, the term "Beneficiary"
shall mean the person or persons (who may be designated contingently or
successively and who may be an entity other than an

-10-

--------------------------------------------------------------------------------

individual, including an estate or trust). The Beneficiary shall be the trust or
individual designated by the Employee. He may change the Beneficiary at any
time. If the Employee fails to properly designate a Beneficiary or if the
Beneficiary predeceases the Employee or dies before complete distribution of the
benefits has been made, the Company shall distribute the benefit (or balance
thereof) to the surviving spouse of the Employee, or if she be then deceased to
the Employee's estate or his designated Trust or Beneficiary.

                      h.   Entire Agreement.  This Agreement, and the other
documents referenced herein, constitute the entire understanding of the parties
hereto with respect to the subject matter hereof, and supersedes any prior
understandings or agreements, oral or written, including specifically but not
exclusively the Amended and Restated Employment Agreement between the Employee
and the Company dated as of August 31, 2001, and no amendment, modification or
alteration of the terms hereof shall be binding unless the same be in writing,
dated subsequent to the date hereof and duly approved and executed by each of
the parties hereto.

          IN WITNESS WHEREOF, the parties have hereunto executed this Agreement
as of the day and year first above written.

TELTRONICS, INC.


By: /S/ RUSSELL R. LEE III
——————————————
Russell R. Lee, III, Chief Financial Officer


EMPLOYEE:


    /S/ EWEN R. CAMEON
——————————————
Ewen R. Cameron




-11-

--------------------------------------------------------------------------------